

116 HR 7447 IH: To direct the Federal Communications Commission to take certain actions to accelerate the Rural Digital Opportunity Fund Phase I auction, and for other purposes.
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7447IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Clyburn (for himself, Mr. Upton, Ms. Kelly of Illinois, Mrs. Hayes, Mr. Suozzi, Mr. Cox of California, Mrs. Bustos, Mr. Reed, Mr. Balderson, Mr. Thompson of Mississippi, Mr. Rice of South Carolina, Mr. Duncan, Mr. Norman, Ms. Spanberger, Mr. Trone, Mr. Wilson of South Carolina, Mr. Palazzo, Mr. Wright, and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to take certain actions to accelerate the Rural Digital Opportunity Fund Phase I auction, and for other purposes.1.Acceleration of Rural Digital Opportunity Fund Phase I auction(a)In generalWith respect to the Rural Digital Opportunity Fund Phase I auction (in this section referred to as the auction) provided for in the Report and Order in the matter of Rural Digital Opportunity Fund and Connect America Fund adopted by the Commission on January 30, 2020 (FCC 20–5), the Commission shall modify the framework for the auction adopted in such Report and Order as follows:(1)The Commission shall accept long-form applications before the auction, during the period that begins not earlier than the date that is 30 days after the date on which the Commission begins accepting short-form applications and ends on September 15, 2020, from such applicants as are willing to commit to the schedule described in paragraph (3)(C) for deployment of networks capable of providing gigabit broadband internet access service.(2)If the long-form applications accepted pursuant to paragraph (1) indicate that, for any census block or census block group that, as of July 31, 2020, was identified on the List of Eligible Areas maintained by the Commission, there is only 1 qualified applicant willing to commit to provide gigabit broadband internet access service pursuant to the schedule described in paragraph (3)(C), the Commission shall, not later than the earlier of October 15, 2020, or 14 days before the start of the auction—(A)award to such applicant Rural Digital Opportunity Fund Phase I support for such census block or census block group, at 100 percent of the reserve price (in this paragraph referred to as the award);(B)remove such census block or census block group from the auction; and(C)reduce the budget for the auction by 50 percent of the amount of the award and reduce the budget for the Rural Digital Opportunity Fund Phase II auction provided for in such Report and Order by 50 percent of the amount of the award.(3)The Commission shall require an applicant submitting a long-form application pursuant to paragraph (1), in order for such application to be considered complete—(A)to demonstrate project readiness by providing a network design for a fiber optic cable or hybrid fiber optic and coaxial cable network (which may include other technology used in conjunction with the foregoing solely on an ancillary basis) to be deployed to provide gigabit broadband internet access service to locations in each census block or census block group covered by the application, except that an applicant that has offered gigabit broadband internet access service (despite consumer equipment limitations) for at least 2 years before the date on which the application is submitted shall be presumed to have demonstrated project readiness;(B)to demonstrate financial stability by providing a letter of commitment from a bank or other documentation to establish that sufficient credit would be available to such applicant if such applicant becomes a winning bidder and is awarded support; and(C)to commit to—(i)begin construction not later than 6 months following funding authorization; and(ii)begin to make service available in at least one awarded census block not later than 1 year following funding authorization.(4)A recipient of an award of support under paragraph (2)(A) shall have a reasonable opportunity, of not less than 90 days after the date on which such award of support is made, to cure any deficiencies in a long-form application submitted pursuant to paragraph (1).(5)If a recipient of an award of support under paragraph (2)(A) for a census block or census block group fails to meet the deployment schedule to which the recipient committed under paragraph (3)(C), the Commission shall revoke such award of support and include such census block or census block group for competitive bidding in the Rural Digital Opportunity Fund Phase II auction provided for in such Report and Order, unless such deployment schedule is extended by the Commission for good cause, due to extenuating circumstances outside the control of the recipient and the Commission finds that the recipient is making good faith efforts to overcome such circumstances.(6)Notwithstanding any other provision of law, the Commission shall not require any short-form or long-form applicant to be designated as an eligible telecommunications carrier under section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) in order to receive Rural Digital Opportunity Fund Phase I or Phase II support.(b)DefinitionsIn this section:(1)Broadband internet access serviceThe term broadband internet access service has the meaning given such term in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation).(2)CommissionThe term Commission means the Federal Communications Commission.(3)Gigabit broadband internet access serviceThe term gigabit broadband internet access service means broadband internet access service with a downstream speed of at least 1 gigabit per second.2.Ensuring the FCC creates accurate service maps(a)Authorization of appropriationsTitle VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.) is amended by adding at the end the following:807.Authorization of appropriationsThere is authorized to be appropriated to the Commission to carry out this title—(1)$25,000,000 for fiscal year 2020; and(2)$9,000,000 for each of the fiscal years 2021 through 2027..(b)Deadline for creation of mapsSection 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)) is amended by striking create and inserting create, not later than October 1, 2020.